Action by appellant against appellee to recover judgment on a promissory note. The complaint was in one paragraph in the usual form of such complaints and was answered by a general denial unverified. A trial by the court resulted in a finding and judgment for appellee. The error assigned in this court is the action of the court in overruling appellant's motion for a new trial, which motion presents the insufficiency of the evidence to sustain the decision of the court. The note sued upon and which was made a part of the complaint by exhibit was read in evidence and is in words and figures as follows, to wit: *Page 604 
Brazil, Ind., August 17, 1922. "$500
"Six months after date I promise to pay to the order of myself five hundred and 00/100 dollars.
For value received without any relief whatever from valuation or appraisement laws with interest at 7 per cent per annum from date until paid and all Attorney's fees negotiable and payable at Brazil Trust Co., drawers and endorsers severally waive presentment for payment, protest and notice of protest and non-payment of this note.
GEORGE SPUGNARDI. "No.              Due Pltffs.           Ex. A. (Endorsement on Back) George Spugnardi."
In addition to the note, the only evidence given was that the note which was put in evidence was the original note sued on, and as to a reasonable fee for plaintiff's attorney. Appellee has filed no brief, and has therefore pointed out no reason why judgment should not have been rendered for appellant and we know of none.
Judgment reversed, with instruction to grant a new trial.